Exhibit 10.2 Spring Creek Healthcare Systems, Inc. 2011 Board Compensation Package The Board Compensation Package consists of: Ø Options to purchase 500,000 shares at an exercise price equivalent to the closing price of the meeting ($.05) and that these options are granted with a 5 year term, with the exception of Kelly T. Hickel who will have options to purchase 125,000 shares as well as receive 250,000 shares Ø $1,000 for each independent director that physically attends a meeting as well as traveling expenses Ø $500 for each independent director that participates in a telephonic meeting
